Title: From Benjamin Franklin to Richard Bennett Lloyd, 26 February 1780
From: Franklin, Benjamin
To: Lloyd, Richard Bennett


Dear Sir,
Passy, Feb. 26. 1780.
I have just receiv’d your favour of the 18th. Instant. I had before answer’d another that contain’d much the Same matter. I hope that Answer is come to hand before this time. I can now only repeat, that your present Circumstances and those of your family well considered, I must approve of your endeavouring to get home in the manner you find safest and cheapest. And as you have always maintain’d the Character of a firm friend to The Interests of your Country, I cannot but wish you and good Mrs. LLoyd (to whom please to present my affectionate Respects) a prosperous Voyage and happy sight of your friends on the other side of the Water. I believe your Showing this Letter to The Persons you mention, will have the same Effect as my Writing to Them particularly in your Behalf, their generous Dispositions being always ready to befriend Merit, on perhaps a slighter Testimony than this from me of its being real. With great and sincere Esteem, I have the honour to be, Dear sir, your &c.
M. LLoyd, London.
